Citation Nr: 1130253	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  06-02 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for mitral valve stenosis (claimed as failed mitral valve).

2.  Entitlement to service connection for chronic atrial fibrillation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel




INTRODUCTION

The Veteran served on active duty from March 1977 to July 1977 and from January 2003 to March 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  Jurisdiction over the case was subsequently transferred to the RO in Providence, Rhode Island.

When the claims were before the Board in November 2008, they were remanded to the RO or the Appeals Management Center (AMC) for additional development.  The action directed by the Board has been accomplished, and the claims have been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  Mitral valve stenosis and chronic atrial fibrillation were not present in the Veteran's first period of service.

2.  Atrial fibrillation was noted at the time of entry into the second period of service.

3.  The evidence clearly and unmistakably demonstrates that mitral valve stenosis, a form of mitral valve disease, existed prior to the second period of service.  

4.  The evidence clearly and unmistakably demonstrates that mitral valve stenosis and chronic atrial fibrillation were not aggravated by service but rather manifested as the natural progress of rheumatic heart disease.





CONCLUSIONS OF LAW

1.  Mitral valve stenosis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1111, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  Chronic atrial fibrillation was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1111, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that prior to the initial adjudication of the claim the Veteran was mailed a letter in April 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records have been obtained.  The Veteran was afforded an appropriate VA examination.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

The Board will now address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).

To rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence that (1) the condition existed prior to service, and (2) the condition was not aggravated by service.

By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2002; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2010).  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2010).

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that his heart condition was aggravated in his second period of service.  While he does not contend and the record does not suggest heart problems during his first period of service, he claims he was accepted into his second period of service with an existing heart disability, and this disability worsened while in service.

Historically, the Board notes that it is uncontroverted that the Veteran had a history of childhood rheumatic fever as noted on a 2001 treatment record.  Following his first period of service, he was treated for atrial fibrillation, to include cardiac catherization, in June 1997.  A discharge summary from Our Lady of Fatima hospital dated in June 1997 indicates that the Veteran was admitted with known rheumatic heart disease and mitral stenosis.  He was hospitalized for rapid atrial fibrillation, congestive heart failure (CHF) and mitral stenosis in February 2001.  

The Veteran was called up to active service on January 30, 2003.  On February 9, 2003, the Veteran was put on a medical profile for chronic atrial fibrillation and rheumatic mitral stenosis and regurgitation.  He reported that he took oral anticoagulants.  He was unable to have weapons training.  A medical board was initiated.  A treadmill exercise test February 6, 2003, showed performance below average, electrocardiogram was up to markedly positive for ischemia.  He was referred for a full cardiac work-up and was deemed to not be a candidate for deployment or active service.  In later February 2003, he was evaluated and noted to have stopped Coumadin at the direction of a private physician.  Naval doctors felt he should be on Coumadin and this was restarted.  

The Veteran underwent mitral valve replacement at Walter Reed Hospital in August 2003.  He continued to have chronic atrial fibrillation and was discharged with multiple medications.  In October 2003, his exercise tolerance had much improved but there was an irregular heartbeat.  He was seen at Fort Drum in November 2003 for complaints of shortness of breath.  The impression was dyspnea and he was sent to cardiology.  

The January 2004 medical evaluation board report indicated that most symptoms were decreased or controlled by valve replacement yet irregular rhythm continued.  The board found he did not meet retention standards and sent him to the physical evaluation board (PEB).  The PEB concluded that the condition existed prior to service, was not aggravated by service and represented a natural progress of the symptoms.  

The Veteran underwent VA examination in March 2004.  The examiner noted the history of mitral valve prolapse and atrial fibrillation prior to service.  He noted that, when activated for service, it was determined that the stenosis had become severe enough that the pressure gradient was too high and was affecting cardiac outflow.  It was noted that he underwent St. Jude mitral valve replacement with excision of the damaged valve in September 2003 at Walter Reed.  The examiner noted that the Veteran continued to have atrial fibrillation and was on Coumadin.  On examination, there was no peripheral edema and the chest was clear.  Jugular veins were not increased in size.  There was no evidence of CHF.  There was a very loud click of the mechanical mitral valve.  The basic heart rate was approximately 80 beats per minute with irregularly irregular rhythm.  The overall impression was status post mitral valve replacement with St. Jude valve in September 2003, getting medically boarded out of the service for the same.  The examiner opined that it gave the Veteran a moderate amount of physical impairment.  The mediastinal incision was healing well.  

Treatment records from Rhode Island Hospital dated in September 2005 for another medical issue included an ECG showing atrial fibrillation.  

The Veteran was afforded an additional VA examination in June 2010.  The examining physician reviewed the claims folder and interviewed the Veteran.  He noted the history of heart disease as discussed above.  He noted that the Veteran was informed at the time of the 1997 catherization that he may eventually need mitral valve replacement.  He noted current treatment with multiple medications.  He noted no endocarditis, pericarditis or pericardial adhesions.  There was no evidence of syphilitic or hypertensive heart disease.  The pre-existing rheumatic heart disease was noted.  

On examination, the Veteran was alert and oriented.  His pulse was regular, blood pressure was 110/60, and heart rate was 69, irregularly irregular.  A slight heart murmur was appreciated.  The examiner had slight difficulty listening to heart sounds due to obesity.  There was no edema, cyanosis, organomegaly or liver enlargement.  Stress test was not accomplished due to obesity.  Chemical stress test in 2009 was found to be within normal limits with an ejection fraction of 55, ruling out CHF.  Estimated METS would be about 10.  EKG showed irregularly irregular heartbeat and there was atrial fibrillation.  There was no change since November 2009.  

The examining physician concluded that the Veteran has rheumatic heart disease status post mitral valve replacement for rheumatic heart disease.  He also has atrial fibrillation secondary to rheumatic heart disease.  The atrial fibrillation predates activation to active duty in January 2003.  The two months in service, more likely than not, did not aggravate either atrial fibrillation or rheumatic heart disease.  He noted that rheumatic heart disease was a disease that commenced in early childhood/adolescence and leaves people with some damage and then gradually, very slowly, progresses and becomes really symptomatic in the 40's and 50's.  He explained that the Veteran's time of need for mitral valve replacement and the onset of atrial fibrillation were 'pretty much in line with what would be expected from a natural course of development and natural course of progression of the disease'.  The examiner concluded by stating that, in other words, it is not likely that the brief period of the two months of service did in any way or fashion aggravate his pre-existing atrial fibrillation or pre-existing valvular disease, and currently he is relatively stable cardiac wise with a functional capacity of about 10 mets.  

Atrial fibrillation was noted on the examination for entrance onto the Veteran's second period of service.  There is no presumption of soundness as to atrial fibrillation.  Mitral valve disorder was not diagnosed at the time of entry into service, but mitral valve stenosis is shown by later service medical records and there is evidence indicating that the mitral valve stenosis existed prior to service.  

As to the presumption of soundness for mitral valve stenosis, the Board finds that mitral valve disease pre-existed service.  The presumption has been rebutted by clear and unmistakable evidence in the form of the June 2010 VA medical opinion as to mitral valve stenosis.  The Board finds the June 2010 VA medical opinion to be uncontroverted competent evidence establishing that mitral valve stenosis was the natural progression of the long-standing documented mitral valve disease.  The examiner explained clearly that the stenosis was the progression of mitral disease that has been documented for years prior to the second period of service.  The Board finds the pre-existence of mitral valve disease to be undebatable.  Thus, the opinion is considered is clear and unmistakable evidence the condition pre-existed service.  

As to whether the atrial fibrillation or mitral valve stenosis was permanently aggravated by service, the Board finds that clear and unmistakable evidence that they were not.  On the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service, the Board concludes that neither disability underwent permanent increase in severity as a result of the second period of active duty.  The Board finds the June 2010 VA medical opinion to be uncontroverted competent evidence establishing this fact.  It is, thus, adopted.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting a veteran's position); Lee v. Brown, 10 Vet. App. 336, 338 (1997) (an etiological opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words).  As explained by the examining physician in 2010, the disabilities, in the second period of service, underwent the natural progress of the rheumatic disease which dated to childhood.  Mitral valve replacement being required in 2003 and continued atrial fibrillation were, in the opinion of the examiner, simply the natural course or progress of the disease that stemmed from childhood rheumatic fever.  The Board finds the fact that there was no aggravation of these disabilities to be undebatable.

Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.


ORDER

Entitlement to service connection for mitral valve stenosis (claimed as failed mitral valve) is denied.

Entitlement to service connection for chronic atrial fibrillation is denied.



____________________________________________
John H. Nilon
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


